           Case 1:20-cr-00109-JGK Document 88 Filed 07/06/21 Page 1 of 1




    LAW OFFICE OF KENNETH J. MONTGOMERY
                      P.L.L.C.
              198 ROGERS A VENUE
         BROOKLYN, NEW YORK 11225
       PH (718) 403-9261 FAX (347) 402-7103
            ken@kjmontgomerylaw.com
                                                                       USDC SDNY
                                                                       DOCUMENT
July 6, 2021                                                           F:LECTRONICALL Y FILED


Via ECF                                               DATE FILED._ ._
                                                                       DOC# -------.--
                                                                                      7 .._-~iJ:_
                                                                                                    r~_
The Honorable John G. Koeltl
United States District Judge
500 Pearl Street
New York, New York 10007
                          RE: United States v. Marvin Gamoneda
                          Criminal Docket 20 CR 109 (JGK)

Dear Judge Koeltl:

         As the Court is aware Mr. Gamoneda's sentencing is scheduled for 7/30/21. I write this
letter to the Court to request an adjournment of the sentencing to the week of September 1st.
My mitigation specialist needs additional time to finish conducting interviews and completing the
report. I have spoken to the Government and they have no objection to my request.



          Thank you for the Court's time and consideration.


                                                                 Respectfully,
          /rOJ 0v/1,r,/C-O        ~(}        fl't-lQA~

          S (-;f r[r   ,:J ff\-    17           ;>-0~/
                                        /                J

           At C,;O0t4r..                                         Law Office of KJM PLLC
                     >0       0{t,(J        (A.5/J.              Attorney for Marvin Gamoneda
                                                                 198 Rogers A venue

                     fjicstt~                                    Brooklyn, New York 11225


      /'ffIJ.1
    "j1                       v             J     o          J
